DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1 and cancellation of Claims 4-8, the previous §112(b) rejections directed to the claims are withdrawn.
	In view of the amendments to Claim 1 and cancellation of Claims 4-8, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments, which additionally resolved the previous §112(b) issues.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/12/2022 was considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JPH-00212271 (Osanada) in view of United States Patent Application Publication No. US 2015/01314372 (Ono) and United States Patent Publication No. US 5,648,160 (Kishimoto).
In regards to Claims 1 and 9-10, Osanada teaches a metal powder, which can include stainless steel powder (Abstract), wherein a secondary amine can be used (¶1, Page 1), wherein aliphatic amine group may be utilized, wherein alkylene groups and secondary aliphatic monoamines may be used, amongst others (¶ 1, Pages 1-2), wherein the metal powder can include types of iron powders (¶1, Page 2), wherein the composition can further includes a lubricant (¶1, Page 2) and can be sintered to form a molded article (¶1, Page 1) – corresponding to a mixed powder for powder metallurgy comprising an iron-based powder and a lubricant; one of ordinary skill in the art would recognize, given that Osanada teaches that multiple kinds of iron powders and stainless steel powders, that the powder would contain 50 mass% or more of Fe.
However, Osanada does not explicitly teach that the mixed powder comprises one or both of an alloying powder and a powder for improving machinability (instant Claim 1).
In the same field of iron-based powders for powder metallurgy, Ono teaches a cutting ability improving agent to the surface of the iron powder with a binder, wherein carbon black is adhered to the surface of the binder, wherein the free binder is 0.02 mass % or less (Abstract).  Ono teaches that during treatment to prevent segregation for powder metallurgy, when alloy components such as iron powder and the additives graphite, copper, and Ni powder are mixed with other components such as a cutting ability improving agent, e.g. MnS, CaF2, or talc, a binder is mixed in, and the binder adheres the additives to the iron powder surface and wherein the lubricative material can be selected as the binder (¶30) – corresponding to a mixed powder for powder metallurgy comprising an alloying powder and a powder for improving machinability, wherein one or both of the alloy powder and the powder for improving machinability are adhered to a surface of the iron-based powder via the lubricant (instant Claim 1), wherein carbon black is comprised (instant Claim 9).  
Furthermore, given that Ono teaches that carbon black is adhered to the surface of a binder, wherein the amount of free binder is 0.02 mass% or less (¶35), wherein the amount of carbon black ranges from 0.01 to 3 parts by mass per 100 parts by mass of iron powder (¶56) – corresponding to and overlapping with the carbon black being 0.06 parts by mass to 3.0 parts by mass with respect to 100 parts by mass of the iron-based powder (instant Claim 10).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Ono teaches that the mixed powder can reduce friction, improve flowability, density, and compressibility (¶30), wherein carbon black has been disclosed to act as a flowability agent in small amounts (¶26).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the mixed powder of Ono within the metal powder of Osanada.  One skilled in the art would have been motivated by the desire and expectation of reducing friction and improving flowability, density, and compressibility, as taught by Ono, within the powder of Osanada in order to improve mechanical properties and yield.
However, Osanada in view of Ono do not explicitly teach that the lubricant comprises at least one aliphatic amine represented by formulae (1) or (2).
In the same field of additives for powder metallurgy of iron-containing powders, Kishimoto teaches a magnetic powder which can comprise iron (Column 14, Line 30), wherein a binder resin is used and the inclusion of a compound having a basic functional group in the binder resin can improve the corrosion resistance, wherein preferred examples of the compound are primary aliphatic amines, including stearylamine, as well as secondary aliphatic amines (Column 12, Lines 19-40) – corresponding to a compound containing at least one aliphatic amine represented by formulae (1) or (2) (instant Claim 1).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the primary/secondary aliphatic amine-containing binder of Kisihimoto within the metal powder for metallurgy of Osanada in view of Ono.  One skilled in the art would have been motivated by the desire and expectation of improvement in corrosion resistance, as taught by Kishimoto, within the powder of Osanada in view of Ono in order to improve mechanical properties and performance, particularly given that Osanada teaches that organic binders can be compounded with the powder for molding, and that Ono teaches an organic binder to be used that provides lubricity after hardening to encourage particle rearrangement and flowability (¶51).

In regards to Claims 2-3, Osanada in view of Ono and Kishimoto does not explicitly teach that the aliphatic amine has a melting point of 20 °C or higher (instant Claim 2) and 40 °C (instant Claim 3).  However, given that Osanada in view of Ono and Kishimoto teaches a mixed metal powder that is substantially identical in composition, including an iron-based powder and a lubricant, wherein the lubricant comprises at least one aliphatic amine represented by the formula (1) or (2) with one or both of an alloy powder and powder for improving machinability (instant Claim 1), of ordinary skill in the art would expect it to exhibit substantially similar intrinsic material properties, including a melting point of 20 °C or higher (instant Claim 2) and 40 °C (instant Claim 3).  

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, in particular that the prior art of Osanada and Ono do not teach the at least one aliphatic amine, which is used as a binder (Applicant’s Arguments, Page 6), and that one of ordinary skill in the art would not have found it obvious to have utilized the teachings of Osanada and Ono to arrive at the aliphatic amine as claimed.
In regards to Applicant’s arguments, Examiner notes that in view of the amendments to Claim 1 to clarify the limitations directed to the aliphatic amine allowing the alloying powder and/or powder for improving machinability to adhere to the surface of the iron-based powder, the new prior art rejection set forth above based on Osanada, Ono, and Kishimoto renders Applicant’s arguments moot.   Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784